Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                               DETAILED ACTION
                                                Claim Rejections- 35 U.S.C § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
6. Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The claims are directed to a method and system, which are one of the statutory categories of invention. (Step 1: YES).
Claim 1 recites the limitations of:  
           A method for providing stock predictive information by a cloud-based computing system implementing a random forest algorithm, the method comprising:		 executing a random forest application connected to a voice actuated software package in a cloud-based computing system by user voice actuation wherein the random forest application contains a machine learning model for implementing the random forest algorithm; 									receiving a set of stock data from multiple sources of stock data comprising brokerage accounts, content sources, and stock quote providers wherein the set of stock data at least comprises stock prices at the open and close of a market, changes in stock prices during the open and close of a market, and real-time stock data;											 identify ing a stock of interest contained in the set of stock data; 		defining a range in time of the set of stock data wherein the range in time comprises: a set of stock data contained in a window defined of an initially selected month, a day or real- time period and an end of the selected month, day and real-time period;											 applying the random forest model to the set of stock data by creating multiple decision trees to predict a stock price in a quantified period, amount or percentage change in a stock price;											 presenting the predicted stock price in a graphic user interface; and			 providing alerts, messages or notifications on a display contained within the graphic user interface so that a user can trade on the stock in an anticipation of a predicted change in the stock price.
These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.
The claim recites elements that are in bold above, which covers performance of the limitation as a commercial interaction (steps for predicting a stock price over a period of time), (e.g., receiving a set of stock data from multiple sources of stock data comprising brokerage accounts, content sources, and stock quote providers wherein the set of stock data at least comprises stock prices at the open and close of a market, changes in stock prices during the open and close of a market, and real-time stock data; identify ing a stock of interest contained in the set of stock data;defining a range in time of the set of stock data wherein the range in time comprises: a set of stock data contained in a window defined of an initially selected month, a day or real- time period and an end of the selected month, day and real-time period; to predict a stock price in a quantified period, amount or percentage change in a stock price; presenting the predicted stock price;  providing alerts, messages or notifications, so that a user can trade on the stock in an anticipation of a predicted change in the stock price).
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial interaction then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, claim 1 recites an abstract idea.
Claims 10, 19 recite similar subject matter, and are abstract for similar reasons.
(Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include: (1) Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) Adding insignificant extra solution activity to the judicial exception (MPEP 2106.05.g), (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h). 
Claim 1 includes the following additional elements:
-A cloud based computing system implementing a random forest algorithm
-A machine learning model implementing the random forest algorithm connected to a voice actuated software package.
-A graphical user interface with a display.
The cloud based computing system implementing a random forest algorithm, the machine learning model implementing the random forest algorithm connected to the voice actuated software package and the graphical user interface with a display are recited at a high level of generality and being used in its ordinary capacity and are being used as a tool for implementing the steps of the identified abstract idea, see MPEP 2106.05(f), where applying a computer or using a computer as a tool to perform the abstract idea is not indicative of a practical application.
Therefore there are no additional elements in the claim that amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use.
Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1,10, 19 are directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use. Generally linking the use of the judicial exception to a particular technological environment or field of use, with the use of generic computer components, cannot provide an inventive concept - rendering the claim patent ineligible. Thus claim 1, 10, 19 is not patent eligible. (Step 2B: NO. The claims do not provide significantly more)
Dependent claims 2-9, 11-18, 20 which further define the abstract idea that is present in their respective independent claims 1, 10, 19 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the dependent claims 2-9, 11-18, 20 are directed to an abstract idea. Thus, claims 1-20 are not patent-eligible.




                              Claim Rejections- 35 U.S.C § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


     
2.	Claims 10-11, 13, 15, 18 are being rejected under 35 U.S.C § 102(a)(1) as being anticipated by US 2012/0226645 to O’Rourke.
	Regarding claim 10, O’Rourke discloses:
		 A cloud-based computing system implementing a decision tree model configured using a random forest algorithm for stock change predictions, comprising (At least: [0033], [0040], [0041], [0036]);


		a random forest application that when executed by a hardware-based processing system is configurable to cause a machine learning model for implementing the random forest algorithm to (At least: [0040], [0041], where the predictive model including a random forest model);
receive a set of stock data from multiple sources of stock data comprising brokerage accounts, content sources, and stock quote providers wherein the set of stock data at least comprises stock prices at the open and close of a market, changes in stock prices during the open and close of a market, and real-time stock data (At least: [0037], [0035], [0034], [0062]
[0037] The prediction software application includes software components 145 on the backend computer 140, which may include multiple software modules 150-160. The software modules 150-160 perform various functions of the prediction software application, including receiving data values corresponding to current or historic performances of one or more financial instruments, the data values received from various computer-based sources 130; extracting common features from the received data values; building multiple prediction models corresponding to the received data values and the underlying common features; combining the prediction models to create a combined prediction model; and generating a combined predicted data value from the combined prediction model for the financial instrument. The computer-based sources 130 include financial resources, such as, financial websites, financial indices, trading platforms, economic indicators, bank rates, gold rates, real-time stock feeds, news portals, stock monitoring websites, stock exchange websites and other related resources. An administrator on computer 115 may access the prediction software application interface 135 to update software components 150-160 of the backend computer 140.
identify stock of interest contained in the set of stock data (At least: [0039], 
[0039] The classification, based on the common feature, may indicate that the stock is expected to see a positive (or negative) change in a future time period, e.g., within the next day, week, or months. In an exemplary embodiment, the data values used to generate the predicted data values may be historic price values for the selected financial instrument. Further, the historic price values of the financial instrument may be price values collected over varying time periods, including hours, days, weeks, or even months, prior to the implementation of the system 100 for predicting data values.
;define a range in time of the set of stock data wherein the range in time comprises: a set of stock data contained in a window defined of an initially selected month, a day or real- time period and an end of the selected month, day and real-time period (At least: [0034], Fig 1; [0067], [0068]);
apply a random forest model to the set of stock data to predict a stock price in a quantified period, amount or percentage change in a stock price (At least: [0063]; Fig 8 and associated text);
present changes in the predicted stock price in a graphic user interface (At least: [0078]:
[0078] In an exemplary embodiment, service levels intervals are every 10 minutes for a 1 second transmission rate, 30 minutes at 5 seconds, 1 hour at 20 seconds, 2 hours at 60 seconds, 4 hours at 120 seconds, or 30 minutes before market open. For each service level request is made at interval, each request may consist authentication token string, and a service level identifier. Each valid request is delivered a real-time response including last sale price (server side real-time) and change [(last-open)/open)]. As stocks are delivered, they appear in the top stocks listing on main app screen, while new stocks are entered at top of list as day progresses the list (stack) gets longer. While the shell application is open, data updates refresh the quote at intervals and gets most current real time price, depending on the service level. The application also gets both last price and change, which updates the favorites. End of trading day is provided 20 minutes after market closing, and top stocks listing clears for the day.
; and
provide alerts, messages or notifications on a display contained within the graphic user interface for a user to make trading decisions of a stock based on a predicted change in the stock price in a select time period (At least: [0078]:
[0078] In an exemplary embodiment, service levels intervals are every 10 minutes for a 1 second transmission rate, 30 minutes at 5 seconds, 1 hour at 20 seconds, 2 hours at 60 seconds, 4 hours at 120 seconds, or 30 minutes before market open. For each service level request is made at interval, each request may consist authentication token string, and a service level identifier. Each valid request is delivered a real-time response including last sale price (server side real-time) and change [(last-open)/open)]. As stocks are delivered, they appear in the top stocks listing on main app screen, while new stocks are entered at top of list as day progresses the list (stack) gets longer. While the shell application is open, data updates refresh the quote at intervals and gets most current real time price, depending on the service level. The application also gets both last price and change, which updates the favorites. End of trading day is provided 20 minutes after market closing, and top stocks listing clears for the day.
Regarding claim 11, O’Rourke discloses the cloud-based computing system according to claim 10, further comprising:  
the random forest application that when executed by a hardware-based processing system is configurable to cause a machine learning model for implementing the random forest algorithm to: train a prediction model based on supervised and unsupervised learning of the set of data wherein at least a supervised model uses data results that are within a range selected by a user ([0040], [0060], [0063], [0064]).
Regarding claim 13, O’Rourke discloses the cloud-based computing system according to claim 11, further comprising:
the random forest application that when executed by a hardware-based processing system is configurable to cause a machine learning model for implementing the random forest algorithm to:

select a number for the set of decision trees for implementation of an estimation and the prediction models wherein each decision trees receive stock data for processing to predict or estimate a change in the stock price in a selected period (At least: [0062], [0063], Fig 7).
Regarding claim 15, O’Rourke discloses the cloud-based computing system according to claim 11, further comprising: the random forest application that when executed by a hardware-based processing system is configurable to cause a machine learning model for implementing the random forest algorithm to: select one or more of a set of rules for stock selection time periods or for intraday stock movements of the set of stock of processing by the random forest application (At least: [0039], [0060]).
Regarding claim 18, O’Rourke discloses the cloud-based computing system according to claim 11, further comprising: the random forest application that when executed by a hardware-based processing system is configurable to cause a machine learning model for implementing the random forest algorithm to: process by the random forest application, one or more target stocks which correspond to a target stock related information based on stock indicators that comprise at least one of a simple moving average, a relative strength index (At least: [0039],[0043]), a moving average convergence divergence signal, an exponential weighted moving average, and a Bollinger band .




              No prior art rejections for claims 1-9,12, 14, 16-17,19-20
Based on prior art search results, the prior art of record neither anticipates or renders obvious claims 1-9,12, 14, 16-17,19-20:
Specifically claims 1, 19 do not disclose executing a random forest application connected to a voice actuated software package in a cloud based computing system by user voice actuation where the random forest application contains a machine learning model for implementing the random forest algorithm & applying the random forest model to the set of stock data (which includes real time stock data) to predict a stock price.
	The prior art of record also does not teach the limitations of the dependent (claims 2-9, 20) of the base claims (1 &19).
Regarding claim 12, the prior art of record does not teach, “ the random forest application that when executed by a hardware-based processing system is configurable to cause a machine learning model for implementing the random forest algorithm to: train an estimation model based on supervised and unsupervised learning of the set of data wherein at least the supervised model uses data results that are within a range selected by a user.”
Regarding claim 14, the prior art of record does not teach, “the cloud-based computing system according to claim 11, further comprising:  the random forest application that when executed by a hardware-based processing system is configurable to cause a machine learning model for implementing the random forest algorithm to: configure a security check prior to the execution of the random forest application connected to a cloud-based application”.
Regarding claim 16, the prior art of record does not teach, “ the cloud-based computing system according to claim 11, further comprising: the random forest application that when executed by a hardware-based processing system is configurable to cause a machine learning model for implementing the random forest algorithm to: apply natural language processing solutions to receive input stock data to trigger the random forest application wherein the random forest application is connected to an independent natural language processing module to receive voice commands and to send voice results to a user.”
Regarding claim 17, the prior art of record does not teach, “the cloud-based computing system according to claim 11, further comprising: the random forest application that when executed by a hardware-based processing system is configurable to cause a machine learning model for implementing the random forest algorithm to: train a neural network using the random forest application with actual inputs for a pre- set number of hidden layers in the neural network wherein each hidden layer comprising a sample size segregated into at least two other hidden layers denoting stock change predictions of long and short.”
1)  The closest prior art of record, Y. Jiao and J. Jakubowicz, "Predicting stock movement direction with machine learning: An extensive study on S&P 500 stocks," 2017 IEEE International Conference on Big Data (Big Data), 2017, pp. 4705-4713. (Year: 2017),  teaches, “In this paper, we reviewed how well four classification algorithms: random forest, gradient boosted trees, artificial neural network and logistic regression perform in predicting 462 stocks of the S&P 500. Several experiments were conduced to thoroughly study the predictability of these stocks.”
2)   The closest prior art of record, Patel, Janki et al, "Stock Price Prediction Using RNN and LSTM", www.jetir.org, volume 5, issue 11, November 2018, pages 1-11,  teaches, “In this research, I have explained development of stock price prediction with the use of deep learning algorithm. In this work, I am going to use different deep learning architecture for the price prediction of BSE listed company and compare their performance. Here I had used LSTM and RNN algorithms. I had shown comparative study of this two deep learning algorithm.”
3) The closest prior art of record, US 2010/0114794 to Lakshminarayan et al, teaches, “Methods, systems, and computer program products are provided for quantifying financial impact of marketing investments. Time series data describing the financial performance generated by corresponding marketing investments that are made as a function of time is provided to configure an econometric model. The econometric model, which describes a linear relationship between the financial performance and the corresponding marketing investments, is transformed into an aggregated non-linear econometric model that includes non-linear factors causing the financial performance to change at a varying rate as a function of the marketing investments.”


                                                              CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD Z SHAIKH whose telephone number is (571)270-3444. The examiner can normally be reached M-T, 9-600; Fri, 8-11, 3-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNETT SIGMOND can be reached on 303-297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        9/23/2022